Citation Nr: 1526519	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an undiagnosed illness characterized by aches, rashes, and sleeplessness.

2.  Entitlement to an effective date earlier than January 14, 2014 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to February 1992, including service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a Board hearing before the undersigned in March 2015.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran relates his aches, rashes, and sleeplessness to exposure to environmental hazards, such as oil smoke exposure, during active duty service in Southwest Asia.  The Veteran's service treatment records contain complaints of a rash as well as arm and shoulder pain.

The March 2011 VA examination report reflects that the Veteran stated that he experienced a rash and body aches since 1991.  Specifically, the Veteran reported that he experienced pain when he lifted objects.  The examiner diagnosed tinea cruris and tinea versicolor without residuals.  He also noted that there was no current rash or pathology for body aches.  The examiner opined that the Veteran did not have an unexplained disability pattern and that his complaints were not related to a specific exposure event in Southwest Asia.  In support of his opinion, the examiner explained that the Veteran had no current rash and his tests were normal.  He also stated that the Veteran never sought treatment in the military or from a civilian physician for body aches in the twenty years since his active duty military service.  Finally, he explained that the Veteran did not have a specific exposure event.

The March 2011 VA opinion is insufficient to adjudicate the Veteran's claim.  The examiner appears to rely on the lack of documented treatment and evidence of a specific exposure event as the primary rationale for the negative opinion.  However, documented treatment is not required to establish entitlement to service connection.  The Veteran is competent to report the onset of his symptoms of aches, rashes, and sleeplessness.  Additionally, the Veteran's reports of exposure to oil smoke are consistent with the facts and circumstances of his service in Southwest Asia.  Accordingly, the Board finds this medical opinion to be inadequate and finds that remand is required to obtain a new medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, it must provide an adequate one).

During the hearing, the Veteran testified that he applied for Social Security disability benefits.  As these records may be relevant to the issues on appeal, they must be associated with the claim file. 38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, in January 2014, the Veteran was granted service connection for PTSD.  In correspondence received February 2014, the Veteran expressed disagreement with the effective date for the grant of service connection.  However, the requisite statement of the case for this issue has never been issued in response.  Under these circumstances, a statement of the case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Obtain complete SSA records for any disability claim filed by the Veteran.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for an examination.

The examiner is to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's body aches, rashes, and sleeplessness are related to the Veteran's military service, to include his exposure to burning oil wells and other environmental hazards, and to include complaints in service such as a rash (August 1988 and October 1991) and arm/shoulder pain (May 1988).  In responding to this question, consider the Veteran's competent and credible account of experiencing body aches, rashes, and sleeplessness.  If the examiner finds that any diagnosed disability is less likely than not related to the Veteran's military service, to include his exposure to burning oil wells and other environmental hazards, then the examiner must provide a rationale for the opinion.

If no disability is diagnosed, or if there are symptoms that cannot be attributed to a known diagnosis, then answer the next question.

Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has either: 1) an undiagnosed chronic illness manifested by chronic signs and symptoms of skin rash; joint or muscle pain; or sleeplessness/fatigue or 2) a "medically unexplained chronic multi-symptom illness" (such as chronic fatigue syndrome or fibromyalgia).

The examiner must provide a rationale for each opinion provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Issue a statement of the case on the claim for entitlement to an effective date earlier than January 14, 2014 for the grant of service connection for PTSD.  The claim should be returned to the Board only if the Veteran files a timely substantive appeal.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







